


110 HJ 84 IH: Expressing the commitment of Congress to

U.S. House of Representatives
2008-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IA
		110th CONGRESS
		2d Session
		H. J. RES. 84
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2008
			Ms. Ros-Lehtinen (for
			 herself, Mrs. Maloney of New York,
			 Mr. Pence, and
			 Mr. Klein of Florida) introduced the
			 following joint resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		JOINT RESOLUTION
		Expressing the commitment of Congress to
		  continue to make it a priority to fight anti-Semitism and to promote tolerance
		  at home and abroad.
	
	
		Whereas it is the policy of the United States to protect
			 minorities and to oppose hatred based on nationality, religion, race, or
			 ethnicity, including countering anti-Semitism, at home and abroad;
		Whereas according to the Contemporary Global Anti-Semitism
			 Report released by the Department of State’s Office of the Special Envoy to
			 Monitor and Combat Anti-Semitism, “[o]ver the last decade, United States
			 embassies and consulates have reported an upsurge in anti-Semitism . . . and
			 that [a]nti-Semitic crimes range from acts of violence, including terrorist
			 attacks against Jews, to the desecration and destruction of Jewish property
			 . . . and that “[a]nti-Semitic rhetoric, conspiracy theories, and other
			 propaganda circulate widely and rapidly by satellite television, radio, and the
			 Internet”;
		Whereas the Anti-Semitism Report adopts the working
			 definition of anti-Semitism that the European Monitoring Center on Racism and
			 Xenophobia (EUMC) formulated in close collaboration with the Office of
			 Democratic Institutions and Human Rights of the Organization for Security and
			 Cooperation in Europe;
		Whereas the Anti-Semitism Report excerpts some key parts
			 of the definition, including: “Anti-Semitism is a certain perception of Jews,
			 which may be expressed as hatred toward Jews. Rhetorical and physical
			 manifestations of anti-Semitism are directed toward Jewish or non-Jewish
			 individuals and/or their property, toward Jewish community institutions and
			 religious facilities.”;
		Whereas the Anti-Semitism Report also states:
			 Manifestations of anti-Semitism could also target the state of
			 Israel, conceived as a Jewish collectivity. Anti-Semitism frequently charges
			 Jews with conspiring to harm humanity, and it is often used to blame Jews for
			 why things go wrong. It is expressed in speech, writing, visual
			 forms and action, and employs sinister stereotypes and negative character
			 traits. ;
		Whereas, for purposes of this resolution, the term
			 “anti-Semitism” shall have the meaning given that term in the Anti-Semitism
			 Report, including Holocaust denial or trivialization and denial of the Jewish
			 people’s right to self-determination by claiming that the existence of the
			 State of Israel is a manifestation of racism, requiring behavior of Israel not
			 expected or demanded of any other democratic nation, using the symbols and
			 images associated with classic anti-Semitism to characterize Israel or
			 Israelis, or comparing Israeli policy with that of the Nazis;
		Whereas expansion of media outlets,
			 including television and the Internet, has vastly increased opportunities to
			 proliferate anti-Semitic propaganda;
		Whereas government-sponsored anti-Semitism, including
			 anti-Semitism expressed in state-sponsored media, continues to be a significant
			 problem in multiple countries throughout the world;
		Whereas anti-Semitic material in the media, particularly
			 in cases where it is sanctioned by the government, legitimizes anti-Semitism
			 and foments hatred and intolerance;
		Whereas the Anti-Semitism Report lists Saudi Arabia, Iran,
			 Syria, Egypt, the United Arab Emirates, Venezuela, and Belarus as some of the
			 countries with state-controlled media that distributes anti-Semitic
			 materials;
		Whereas expressions of anti-Semitism in
			 government owned or controlled media appear in articles, cartoons, shows, even
			 television shows for children, and other media;
		Whereas typical examples of anti-Semitic
			 expressions in government owned or controlled media, include—
			(1)portraying
			 stereotypical images of Jews and Jewish symbols, such as allegations that Jews
			 control the world or depictions of Jews as thieves;
			(2)accepting as fact
			 The Protocols of the Learned Elders of Zion or the Blood Libels;
			(3)depicting demonic
			 images of Jews or Israeli leaders;
			(4)denying the
			 Holocaust;
			(5)alleging that the
			 September 11, 2001, attacks against the United States were carried out
			 by Jews; and
			(6)comparisons of
			 Israeli leaders and Israel to Hitler and the Nazis;
			Whereas some governments fail to respond adequately to
			 anti-Semitic incidents including attacks on Jewish citizens, monuments,
			 building, and cemeteries; and
		Whereas the United Nations Human Rights Council, and its
			 predecessor the United Nations Commission on Human Rights, has singled out
			 Israel through resolutions and special sessions criticizing the Jewish State,
			 while paying little attention to actual notorious human rights violators,
			 including Belarus, Burma, Cuba, North Korea, and Sudan: Now, therefore, be
			 it
		
	
		That Congress—
			(1)expresses its commitment to continue to
			 make it a priority to fight anti-Semitism and to promote tolerance at home and
			 abroad;
			(2)urges all
			 governments to take all steps necessary to eradicate anti-Semitism and to
			 promote religious tolerance;
			(3)condemns any and
			 all official and unofficial sanctioning of anti-Semitic activity by any
			 government;
			(4)condemns the
			 continuing anti-Israel and anti-Semitic activities and rhetoric at the United
			 Nations;
			(5)expresses that, it shall be the policy of
			 the United States, when evaluating its relationship with any foreign
			 government, including when determining United States foreign assistance to be
			 provided, to take into account whether a foreign government actively or
			 passively foments anti-Semitism by, among other things—
				(A)using media that
			 is government-owned or subject to government control;
				(B)seeking to control
			 religious thought and expression;
				(C)failing to
			 discourage anti-Semitism or incitement to anti-Semitism;
				(D)discriminating
			 against religious groups;
				(E)establishing
			 policies that aim to discriminate against religious groups or fail adequately
			 to protect religious groups from harassment, discrimination, and attacks;
			 and
				(F)fomenting
			 anti-Semitism or other religious intolerance among its youth, including in its
			 schools;
				(6)expresses that it
			 shall be the policy of the United States Government when conducting its annual
			 review of the status of religious freedom worldwide and determining which
			 countries should be designated as “Countries of Particular Concern”, to pay
			 special attention to government sponsorship, fomenting or endorsement of
			 anti-Semitic activities as well as any government’s failure to take adequate
			 steps to halt anti-Semitic activities;
			(7)calls on the President to direct the United
			 States Permanent Representative to the United Nations to use the voice, vote,
			 and influence of the United States to prevent the use of the United Nations
			 regular budget to support the planned 2009 Durban Review Conference;
			(8)calls on the
			 Secretary-General of the United Nations to—
				(A)officially and publicly condemn any
			 anti-Semitic statements made at United Nations meetings;
				(B)establish and
			 enforce policies to hold accountable any United Nations official or employee
			 who makes such statements; and
				(C)further develop and implement education
			 awareness programs about historic and contemporary anti-Semitism, including the
			 Holocaust, as part of an effort to combat the global rise in anti-Semitism;
			 and
				(9)calls on the Secretary of State to secure
			 adoption of a United Nations General Assembly resolution implementing
			 procedures at the United Nations to hold accountable member states that make
			 anti-Semitic or incendiary statements and engage in anti-Semitic or incendiary
			 activities, including by suspending the membership privileges of such member
			 states.
			
